       Case 3:20-cv-01146-GAG-BJM Document 1 Filed 03/13/20 Page 1 of 10




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF PUERTO RICO

ADRIANA AVILES, ISAAC SERRANO
MUNIZ, JAMES A. HARNAR, JOHN A.                     CIVIL NO.:
NAPOLI ROMERO, JAY GREVERS, LUIS
W. PROSPER, DR. GOAR BLANCO, on
behalf of themselves and the putative class,

Plaintiffs,                                         RE: DECLARATORY AND INJUNCTIVE
                                                    RELIEF; BREACH OF CONTRACT; LAW
v.                                                  NO. 204 OF DECEMBER 28, 2016, PUERTO
                                                    RICO VACATIONAL PROPERTY LAW;
SOL MELIÁ V.C. PUERTO RICO CORP, a                  ACT 118, CONSUMER CLASS ACTION
Puerto Rico entity, COCO CONDOMINIUM                STATUTE, P.R. LAWS ANN. TIT. 32 § 3341
1, LCC, a Puerto Rico entity, MELIÁ
HOTELS INTERNATIONAL S.A., a Spanish
entity,

Defendants.


                                    NOTICE OF REMOVAL

TO THE HONORABLE COURT:

        PLEASE TAKE NOTICE THAT defendant Meliá Hotels International, S.A. (“Meliá”)

hereby removes the above-captioned action currently pending in the Puerto Rico Court of First

Instance, Judicial Center of Fajardo, Superior Part (“Commonwealth court”), Civil Case No.

2019-CV-01381 (“State Court Action”). Removal is based on 28 U.S.C. § 1332, and authorized

by 28 U.S.C. §§ 1441, 1446 and 1453.1

                                      I.    INTRODUCTION

        1.     On or about November 8, 2019, plaintiffs Adriana Aviles, Isaac Serrano Muniz,


1
  In removing the action, Meliá in no way waives, or intends to waive, any of its rights,
objections, or defenses to this action, including, without limitation, its right to assert defenses
premised on lack of proper service, lack of personal jurisdiction, failure to state a cause of action,
and any defenses it may have in this action, and thus reserves all rights, objections and/or
defenses, in law or fact.
         Case 3:20-cv-01146-GAG-BJM Document 1 Filed 03/13/20 Page 2 of 10




James A. Harnar, John A. Napoli Romero, Jay Grevers, Luis W. Prosper, and Dr. Goar Blanco

(“Plaintiffs”), on behalf of themselves and a putative class, filed a complaint (“Complaint”) with

the Commonwealth court. The State Court Action was assigned Docket No. 2019-CV-01381.

         2.    Plaintiffs are citizens of New York, Maine, and Puerto Rico. Compl. ¶¶ 3.1-3.5.

         3.    Meliá is named as one of three defendants in the Complaint.             Meliá is an

anonymous society organized under the laws of Spain, with its principal place of business

located in Palma de Mallorca, Spain. Id. ¶ 3.9. Anonymous societies are treated as corporations

for diversity purposes. See Thomas Diaz, Inc. v. Colombina, S.A., 831 F. Supp. 2d 528, 531

(D.P.R. 2011) (“Defendant Colombina S.A. is a corporation organized and existing pursuant to

the laws of the Republic of Colombia, South America with principal place of business in Cali,

Colombia.”); Danjaq, S.A. v. Pathe Comm’ns. Corp., 979 F.2d 772, 773 (9th Cir. 1992) (treating

Swiss anonymous society as a foreign corporation for diversity purposes).

         4.    The other defendants are Sol Meliá V.C. Puerto Rico Corp. (“Sol Meliá”) and

Coco Condominium 1, LLC (“Coco”). Sol Meliá is a corporation organized under the laws of

Puerto Rico, with its principal place of business in Rio Grande, Puerto Rico. Compl. ¶ 3.7.

Coco is alleged to be a private company with principal offices in San Juan, Puerto Rico. Compl.

¶ 3.8.

         5.    Plaintiffs assert four (4) causes of action against defendants: (1) declaratory relief

of violation of Puerto Rican law Number 204, breach of contract, and violation of the principle

of contractual good faith (against “Co-Defendants”2); (2) injunction based on Act 118 (against

Coco); (3) damages under Act 118 for violation of Puerto Rican law Number 204, breach of

contract, and violation of the principle of contractual good faith (against “Co-Defendants”); and

2
 The Complaint refers to Sol Meliá and Coco as “Co-Defendants”, Compl. ¶ 2.2, and is unclear
whether “Co-Defendants” also include Meliá.


                                                 2
         Case 3:20-cv-01146-GAG-BJM Document 1 Filed 03/13/20 Page 3 of 10




(4) fees and costs based on a percentage of the amount awarded (against “Co-Defendants”).

          6.     Removal is timely because Meliá received a copy of the Complaint in the State

Court Action, “through [purported] service or otherwise,”3 on February 13, 2020 and removed

the State Court Action within thirty (30) days. 28 U.S.C. § 1446(b); see also Murphy Brothers,

Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344 (1999) (time for removal is calculated from

service). In addition, this removal is pursuant, in part, to 28 U.S.C. § 1453 which makes the one-

year cap for removal irrelevant when the case is being removed pursuant to the Class Action

Fairness Act (“CAFA”). Romulus v. CVS Pharmacy, Inc., 770 F.3d 67, 77, fn. 6 (1st Cir. 2014)

(“[O]ne-year cap is irrelevant to the present case since it does not apply to the removal of class

actions under CAFA.”)

          7.     Pursuant to 28 U.S.C. §§ 1332, 1446(a), 1441(a), and 1453(a), this Notice of

Removal is being filed in the United States District Court for the District of Puerto Rico, which

is part of the “district and division” embracing the place where this action was filed – the

Commonwealth of Puerto Rico. See 28 U.S.C. § 119.

          8.     This Notice of Removal is signed pursuant to Fed. R. Civ. P. 11. See 28 U.S.C. §

1446(a).

          9.     Meliá has satisfied all procedural requirements of 28 U.S.C. §§ 1446, 1453 and

thereby removes the State Court Action to the United States District Court for the District of

Puerto Rico pursuant to 28 U.S.C. §§ 1332, 1441, 1446 and 1453. Further, pursuant to 28 U.S.C.

§ 1453(b), the consent of the other defendants is not necessary. Coll. of Dental Surgeons v. CT

Gen. Life Ins. Co., 585 F.3d 33, 37 (1st Cir. 2009) (“CAFA does not require the consent of

all defendants to remove a class action to federal court.”).


3
    Meliá contests that this alleged “service” was proper.


                                                   3
      Case 3:20-cv-01146-GAG-BJM Document 1 Filed 03/13/20 Page 4 of 10




       10.     Appended hereto as Exhibit A is a copy of all process, pleadings, orders served on

petitioning defendant Meliá. See 28 U.S.C. § 1446(a).4

       11.     Pursuant to Section 1016 of the Judicial Improvements and Access to Justice Act

of 1988, no bond is required in connection with this Notice of Removal. Pursuant to Section

1016 of the Act, this Notice need not be verified.

       12.     Based upon the reasons stated herein, this Court has diversity jurisdiction over

this matter pursuant to 28 U.S.C. § 1332. Accordingly, the claims may be removed to this Court

pursuant to 28 U.S.C. § 1453.

                                II.   FACTUAL BACKGROUND

       13.     According to the Complaint filed by plaintiffs, they, and others like them, bought

time shares through a hotel owned by Sol Meliá referred to in the Complaint as “Hotel Meliá” or

“Hotel Meliá Puerto Rico”. Compl. ¶¶ 1.1, 1.4, 4.9. Plaintiffs allege Meliá created Sol Meliá in

2004 to enter into the Puerto Rico market to offer consumers the acquisition of timeshares that

would benefit from the Meliá brand and Meliá network for timeshares for 50 years. Id. ¶ 1.3.

       14.     According to the Complaint, the purported class members acquired the timeshare

membership and paid membership rates only based on the promises made by Sol Meliá when

promoting the timeshares, which included that Hotel Meliá would serve as a home base, that the

class members would benefit from the Meliá timeshare exchange network around the world, and

that the members would benefit from this experience for 50 years. Id. ¶¶ 4.9-4.10, 4.12, 4.15.

       15.     Plaintiffs allege that as part of their membership they expected to be able to use

4
  Together with this Notice, Meliá is filing all process, pleadings and orders received by Melia in
the State Court Action. From a review of the docket of the Commonwealth court, it appears that
there are additional process, pleadings and orders that form part of the record in the
Commonwealth court, but that were not served on Meliá. Upon removal, Meliá will confer with
the other parties and their counsel to determine which additional materials should be made part
of the record in this case, and duly translated.


                                                 4
      Case 3:20-cv-01146-GAG-BJM Document 1 Filed 03/13/20 Page 5 of 10




Hotel Meliá, as well as timeshares in other parts of the world, where there was a club Meliá

presence. Id. ¶ 4.13.

       16.     According to the Complaint, when Sol Meliá sold the time shares, “adhesion

contracts” were entered into titled “Vacation Purchase Agreement,” “Network Services

Agreement,” and the “Acknowledgements and Understandings.” Id. ¶ 4.16. Plaintiffs admit all

these contracts were executed by members of the class. Id. Further, according to the Complaint,

Sol Meliá provided a packet of promotional materials setting forth the opportunities that could be

used and enjoyed by the class members through the Meliá program and their membership in

Meliá’s exclusive exchange program. Id. Plaintiffs allege all of these documents together make

up the contract that governs the Parties’ relationship. Id.

       17.     Plaintiffs further allege that, in 2019, Meliá, through and with Sol Meliá, sold

Hotel Meliá to Coco, and as a result transferred the timeshare memberships purchased under the

Meliá brand to Coco. Id. ¶ 1.4.

       18.     Plaintiffs contend that this sale and transfer of the timeshares defrauded the trust

placed in the project by timeshare owners that are members of the class, who were dispossessed

of the benefits agreed to, such as the Meliá brand membership and enjoyment of its international

exchange network for the next 50 years. Id.

       19.     According to the Complaint, Defendants’ actions constitute violations of Law

204, Puerto Rico’s law of Vacation Properties, constituted a breach of contractual obligations to

the class members, and violated the principle of contractual good faith. Id. ¶ 1.5. Plaintiffs

further seek damages and fees pursuant to Act 118 of June 25, 1971, 32 LPRA §§ 3341-3343

(“Act 118”). Id. ¶ 1.6.

       20.     Finally, to support bringing the action as a class action, plaintiffs have made the




                                                  5
      Case 3:20-cv-01146-GAG-BJM Document 1 Filed 03/13/20 Page 6 of 10




following class allegations:

                   a. The action is filed as a class action pursuant to Puerto Rico’s Act 118 and

                       Rule 20 of the Puerto Rico Civil Procedure Code. Id. ¶ 5.1.

                   b. Plaintiffs have further defined the class as: “All those individuals who

                       have purchased and paid a membership relying on the prestige of the

                       Meliá mark, which included the privilege of being part of an exclusive

                       international vacation network for a term of 50 years, whose benefits were

                       cancelled due to the sale of the Hotel Meliá, Puerto Rico, to Coco Beach.

                       This class does not include employees or former employees of Club Meliá,

                       the affiliates, directors or officials of the two aforementioned entities, the

                       judges of the General Court of Justice, or the attorneys of the parties.” Id.

                       ¶ 3.6 (unofficial translation).

                   c. Plaintiffs allege it is impossible to name each plaintiff individually

                       because there are thousands of class members throughout the United

                       States, Canada, Puerto Rico, Mexico, Spain, and other countries. Id. ¶ 5.2.

                   d. According to the Complaint, there are common questions of law and fact

                       for the class members because their claims arise from the sale of Hotel

                       Meliá to Coco and the subsequent cancellation of the benefits contracted

                       for with Meliá. Id. ¶ 5.3.

                   e. According to the Complaint, the commonality requirement is met because

                       all of the common questions of facts and law affect the class members and

                       the defendants, such that these predominate any other questions that could

                       separately affect a defendant or class member. Id. ¶ 5.4.




                                                    6
      Case 3:20-cv-01146-GAG-BJM Document 1 Filed 03/13/20 Page 7 of 10




                  f. Plaintiffs allege the numerosity requirement is met because the class is

                      composed of more than 2,000 members. Id. ¶ 5.5.

                  g. Plaintiffs allege the typicality requirement is met because there is no

                      antagonistic interest amongst the class members and they have a typical

                      interest in the restitution of their initial investment and the maintenance

                      fees paid after Hurricane Maria due to Defendants’ breach of contract. Id.

                      ¶ 5.6.

                  h. Finally, plaintiffs allege that there is adequate representation because there

                      is no conflict of interest between the class members and, among others, the

                      class representatives and their attorneys will aggressively, competently

                      and vigorously litigate the dispute. Id. ¶ 5.7.

                               III.   GROUNDS FOR REMOVAL

           A. This Court Has Diversity Jurisdiction Over This Action under CAFA

        21.   This Court has original jurisdiction in this case pursuant to CAFA, 28 U.S.C. §

1332(d). Three requirements exist for diversity jurisdiction under CAFA: (1) the class must have

more than 100 members; (2) the parties must be minimally diverse; and (3) the amount in

controversy must exceed $5 Million. 28 U.S.C. § 1332(d); see also Dart Cherokee Basin

Operating Co., LLC v. Owens, 574 U.S. 81, 85 (2014) (same).

        22.   Here, all three requirements are met.

        23.   Class Members. The requirement that the class be composed of more than 100

members is met on the face of the Complaint. For example, plaintiffs allege that “there exists

thousands of members in the Class in similar circumstances across the United States, Canada,

Puerto Rico, Mexico, Spain and other countries.” Compl. ¶ 5.2. Plaintiffs further allege that the

numerosity requirement for class certification is met because the “class is composed of more


                                                7
      Case 3:20-cv-01146-GAG-BJM Document 1 Filed 03/13/20 Page 8 of 10




than 2,000 members.” Id. ¶ 5.5.

        24.    Minimal Diversity. CAFA only requires minimal diversity between the plaintiffs

and defendants. 28 U.S.C. § 1332(d)(2)(A)-C). “Under that requirement, a federal court may

exercise jurisdiction over a class action if ‘any member of a class of plaintiffs is a citizen of a

State different from any defendant.’” Mississippi ex rel. Hood v. AU Optronics Corp., 571 U.S.

161, 165 (2014). Minimal diversity also can be established where either a plaintiff or defendant

is a citizen of a foreign state and its counter party is a citizen of a State.          28 U.S.C. §

1332(d)(2)(B)-(C); see also Life of the S. Ins. Co. v. Carzell, 851 F.3d 1341, 1343 (11th Cir.

2017) (minimal diversity also established because defendants were citizens of Florida and some

class members included citizens of foreign countries). Here, minimal diversity is satisfied on the

face of the Complaint. Specifically, one of the plaintiffs, Adriana Aviles, is a citizen of New

York, while Sol Meliá is a citizen of Puerto Rico. Compl. ¶¶ 3.1, 3.7-3.8. Further, one of the

defendants (Meliá) is a citizen of a foreign state, Spain, while all the named plaintiffs are citizens

of the United States. Id. ¶¶ 3.9, 3.1-3.5. Thus, minimal diversity is met.

        25.    Amount in Controversy. For a district court to have jurisdiction under CAFA

“the matter in controversy” must exceed “the sum or value of $5,000,000, exclusive of interest

and costs.” 28 U.S.C. § 1332(d)(2); see also Romulus, 770 F.3d at 69 (same). Further, “[i]n any

class action, the claims of the individual class members shall be aggregated to determine whether

the matter in controversy exceeds the sum or value of $5,000,000, exclusive of interest and

costs.” Id. § 1332(d)(6). Here, plaintiffs themselves have quantified their damages in their

Complaint at $150,000,000. Compl. ¶ 8.6. Thus, this requirement for the application of CAFA

is also met.

        26.    Meliá is further unaware of any exception that would apply to divest this Court of




                                                  8
       Case 3:20-cv-01146-GAG-BJM Document 1 Filed 03/13/20 Page 9 of 10




jurisdiction.

         27.    Pursuant to the provisions contained in 28 U.S.C. § 1446(d), Meliá will notify the

Commonwealth court with a file-stamped copy of the present Notice, and also notify plaintiffs’

counsel of the instant action.

                                        IV.   CONCLUSION

        By this Notice and its attachments, Meliá does not waive any objections it may have as to

improper service, jurisdiction, or venue or any other defenses or objections to this Action or the

State Court Action. Meliá intends no admission of fact, law, or liability by this Notice, and

reserves all defenses, motions, and pleas. Meliá hereby notices that this action be removed to

this Court, that all further proceedings in the state court be stayed, and that Meliá obtains all

additional relief to which it is entitled.

        WHEREFORE, petitioning defendant Meliá respectfully requests that this Honorable

Court allow the instant notice of removal and, consequently, order this case to proceed, as an

action properly removed pursuant to 28 U.S.C. §§ 1441, 1446 and 1453, and that all further

proceedings in this action be conducted before this Court.

        RESPECTFULLY SUBMITTED.

        In San Juan, Puerto Rico, this 13th day of March 2020.

        WE HEREBY CERTIFY that on this same date a true and exact copy of the foregoing

Notice was filed with the Clerk of Court using the CM/ECF system, which will notify a copy to

counsel of record.




                                                9
Case 3:20-cv-01146-GAG-BJM Document 1 Filed 03/13/20 Page 10 of 10




  ADSUAR MUÑIZ GOYCO                 REED SMITH LLP
SEDA & PÉREZ-OCHOA, PSC              1001 Brickell Bay Drive
        P.O. Box 70294               Suite 900
   San Juan, PR 00936-8294           Miami, Florida 33131
      Tel: 787.756.9000              Tel.: (786) 747-0200 / Fax: (786) 747-0299
      Fax: 787.756.9010
  Email: epo@amgprlaw.com            By:     /s/ Ana Barton
                                     Ana M. Barton (USDC-PR No. 229205)
   By: _/s/Eric Pérez-Ochoa_         abarton@reedsmith.com
       Eric Pérez-Ochoa              Jose I. Astigarraga*
    USDC-PR No. 206314               jia@reedsmith.com
                                     Edward M. Mullins*
  _/s/Luis A. Oliver Fraticelli_     emullins@reedsmith.com
    Luis A. Oliver Fraticelli        Sujey S. Herrera*
     USDC-PR No. 209204              sherrera@reedsmith.com

      _/s/Sarika Angulo_             * Pro Hac Vice Admission To Be Filed
        Sarika Angulo
     USDC-PR No. 230502              Counsel for Defendant
                                     Meliá Hotels International, S.A.
     Counsel for Defendant
 Meliá Hotels International, S.A.




                                    10
